DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 through 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lam (US 10978438).
Regarding claim 1.
Lam teaches an apparatus including a device region (logic cell region) (fig 6) with one or more integrated circuits and a test region (fill cell region) (fig 6) for in-line failure detection of the one or more integrated circuits (gate, source, drain) (fig 7,8) using an in-line voltage contrast test (column 36 lines 35-55) (fig 115), the apparatus comprising: a substrate (fig 7,8) including a first area for the device region (logic standard cell region) and a second different area (fill cell region) for the test region (fig 6) (column 39 lines 15-35); a gate layer (gate) formed over both of the areas, wherein a first section of the gate layer is formed over the first area and a second section of the gate layer is formed over the second area (column 27 line 60-column 28 line 20); one or more metal layers (m1-m3) formed over both of the areas, the one or more metal layers (m1-m3) including an upper metal layer (m3) having first and second sections formed above the first and second sections of the gate layer (fig 8), respectively; wherein the one or more integrated circuits are formed from the first sections of the layers; and wherein the second section of the upper metal layer is segmented into test segments (m3) (columns 7-9 provide an extensive list of the different test segment geometries employed) (fig 14-36), wherein a predetermined subset of the test segments includes test segments shorted to the substrate and/or the second section of the gate layer (fig 46a-50a), all of the segments of the predetermined subset to appear bright during the in-line voltage contrast test, each remaining test segment to selectively appear bright, or dark, respectively depending on whether the remaining test segment includes, or does not include (fig 115),a short defect that shorts the remaining test segment to the substrate (fig 11) (column 42 lines 30-55) and/or the second section of the gate layer (column 54 lines 1-15).
Regarding claim 2.
Lam teaches at least one test of the predetermined test segments is part of a same row of ones of the remaining test segments, between the ones of the remaining test segments in the row (fig 3) (column 5 lines 35-50).
 Regarding claim 3.
 Lam teaches the remaining test segments are in a different rows than one or more rows including the test segments of the predetermined test segments (fig 4) (column 5 lines 35-50).
Regarding claim 4. 
  Lam teaches wherein the first area comprises more than one non-contiguous subarea, and wherein a portion the second area is located between non-contiguous subareas, wherein a first subarea of the non-contiguous subareas corresponds to a first core of a microprocessor and a second different subarea of the non- contiguous subareas corresponds to a second core of the microprocessor, and wherein the portion of the second area comprises a filler region (fig 6),a first subarea of the non-contiguous subareas corresponds to a portion of a first microprocessor, and a second different subarea of the non-contiguous areas corresponds to a portion of a second different microprocessor, and wherein the portion of the second area comprises a scribe line region (fig 6,108) (column 36 lines 5-15).

    PNG
    media_image1.png
    590
    1388
    media_image1.png
    Greyscale

Regarding claim 5.
Lam teaches the test segments test for at least one of gate end to end shorts, contact end to end shorts, via opens, or via shorts (fig 33) (column 31 lines 5-15).
   Regarding claim 6.
Lam teaches a grouping of the test segments tests for the via opens (fig 33), 

    PNG
    media_image2.png
    592
    779
    media_image2.png
    Greyscale

wherein a via is formed below each one of the test segments of the grouping, wherein each via includes a first side to contact a surface of the corresponding test segment of the grouping and a second opposite side to contact a different surface, 
and in the case that at least one of the vias is open the corresponding at least one of the test segments of the grouping to appear dark during the in-line voltage contrast test (fig 8,33,115).

    PNG
    media_image3.png
    348
    451
    media_image3.png
    Greyscale

 Regarding claim 7,
 Lam teaches a grouping of the test segments tests for via shorts (fig 33), wherein a via is formed below each one of the test segments of the grouping, wherein each via includes a side to contact a surface of the corresponding test segment of the grouping, a second opposite side, and sidewalls to contact a dielectric, 
    PNG
    media_image2.png
    592
    779
    media_image2.png
    Greyscale
and in the case that at least one of sidewalls is not isolated by the dielectric the corresponding at least one of the test segments of the grouping to appear bright during the in-line voltage contrast test (fig 8,33,115).

    PNG
    media_image3.png
    348
    451
    media_image3.png
    Greyscale

Regarding claim 8.
Lam teaches a grouping of the remaining test segments tests for end to end shorts (fig 14,15), wherein each one of the test segments of the grouping to contact a dielectric plug (testing gap) 


    PNG
    media_image4.png
    573
    738
    media_image4.png
    Greyscale

 and in the case that at least one of the dielectric plugs is defective the corresponding at least one of the test segments of the grouping to appear bright during the in-line voltage contrast test (fig 115).

    PNG
    media_image3.png
    348
    451
    media_image3.png
    Greyscale

Regarding claim 9.
Lam teaches the one or more metal layers (m1-m3) include a contact layer (m1) having first and second sections formed below the first and second sections of the upper metal layer (m3), respectively, the second section of the contact layer including a grounded contact line, the one or more metal layers (m1-m3) to intentionally short a gate of the second section of the gate layer to the grounded contact line (fig 8,115) (column 36 lines 40-55).
 Regarding claim 10.
Lam teaches a via (v1,2) formed between the second section of the upper metal layer (m3) and a lower layer of the one or more layers (fig 8).
 Regarding claim 11.
Lam teaches a system, comprising: a processor; a memory coupled to the processor; wherein the memory or the processor includes a device region (logic cell region) with one or more integrated circuits and a test region (fill cell region) for in-line failure detection of the one or more integrated circuits (source,gate,drain) using an in-line voltage contrast test, the memory or the processor further including (fig 6-8) (column 39 lines 25-65): a substrate (substrate) including a first area for the device region and a second different area for the test region (fig 6,7); and a gate layer (connector stack) formed over both of the areas (fig 7,8), wherein a first section of the gate layer is formed over the first area and a second section of the gate layer is formed over the second area (fig 6-8); one or more metal layers (m1-m3) formed over both of the areas, the one or more metal layers including an upper metal layer (m3) having first and second sections formed above the first and second sections of the gate layer, respectively (fig 7,8); wherein the one or more integrated circuits are formed from the first sections of the layers (column 39 lines 35-column 40 line 55)(fig 14-35). Wherein the second section of the upper metal layer is segmented into test segments, wherein a predetermined subset of the test segments includes test segments shorted to the substrate and/or the second section of the gate layer, all of the segments of the predetermined subset to appear bright during the in-line voltage contrast test, each remaining test segment to selectively appear bright, or dark, depending on whether the remaining test region includes, or does not include, respectively a  short defect that shorts the remaining test segment to the substrate (fig 11) (column 42 lines 30-55) and/or the second section of the gate layer (column 54 lines 1-15).
 Regarding claim 12.
Lam teaches the one or more metal layers (m1-m3) include a contact layer (m1) (fig 8) having first and second sections formed below the first and second sections of the upper metal layer (m3), respectively, and wherein the memory or the processor further includes: vias (v1,v2) formed below at least some of the test segments, each via to electrically connect a respective one of the test segments to a contact line of the second section of the contact layer (104a) (column 39 line 35-column 40 line 55).
Regarding claim 13.
Lam teaches the vias (via) are formed below only some of the test segments (fig 8,120-128).
 Regarding claim 14.
Lam teaches the one or more metal layers (m1-m3) include a contact layer (m1) having first and second sections formed below the first and second sections of the upper metal layer, respectively (fig 8); wherein the second section of the upper metal layer includes an MO line (fig 46a); first vias (v1,v2) formed below at least some of the test segments, each first via to electrically connect a respective one of the test segments to a respective gate of the second section of the gate layer (fig 7,8); second vias formed below the MO line, each second via to electrically connect a respective contact line of the second section of the contact layer to the MO line; and third vias formed below the MO line, each third via to electrically connect a respective one of the gates to the MO line (fig 7,8, 46a).   
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 10978438) as applied to claim 11 and further in view of Yang (US 2013/0175599)
 Regarding claim 15.
Lam teaches the test segments include a pair of test segments separated by a dielectric plug (column 30 lines 20-40)1: wherein a first test segment of the pair is formed over of the second area of the substrate, the first test segment electrically connected with the substrate, wherein a second test segment of the pair is floating unless the dielectric plug comprises a predefined defect (fig 8,14,123-130) (column 37).
Lam does not teach a fin.
Yang teaches performing voltage measurement and testing (paragraph 50) on a substrate structure comprising a fin (fig 8) (paragraph 63) 
 It would have been obvious to one of ordinary skill in the art for the tested substrate to comprise a fin in because a fin is commonly used for control memory structures due to the advantage of the channel lying on three sides of the fin thereby increasing coupling (paragraph 63) 
Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not teach that a predetermined subset appears selectively bright or dark depending on the presence or absence of a short defect.
The applicant will note that Lam teaches that a subset of the elements will appear bright or dark depending on the presence or absence of a short explicitly (column 54 lines 1-20) and graphically (fig 115,116).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/D.J.G/Examiner, Art Unit 2817